In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3539

Craig Garbie, et al.,

Plaintiffs-Appellees,

v.

DaimlerChrysler Corp.,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 98 C 2280--Robert W. Gettleman, Judge.


Argued April 19, 2000--Decided May 1, 2000



  Before Posner, Chief Judge, and Coffey and
Easterbrook, Circuit Judges.

  Easterbrook, Circuit Judge. Six plaintiffs filed
suit in Illinois, seeking to represent a class of
auto buyers and lessees whose vehicles had not
been painted properly. Two of the named
plaintiffs are residents of Illinois, four are
residents of Michigan. They sought damages under
both Illinois and Michigan law. Chrysler
Corporation, the defendant, removed the action to
federal court, asserting that it could have been
filed in federal court originally under the
diversity jurisdiction. 28 U.S.C. sec.1441(a).
Chrysler stated that it was incorporated in
Delaware and had its principal place of business
in Michigan. (Chrysler has since merged with
Daimler-Benz, but the citizenship of
DaimlerChrysler, the resulting entity, does not
matter to cases pending when the merger occurred.
For simplicity we refer throughout to
"Chrysler.") The presence of four plaintiffs from
Michigan, who the notice of removal identified as
"citizens" rather than just "residents" of that
state, was one obvious obstacle to federal
jurisdiction. The small stakes of each claim were
another. It is hard to see how any plaintiff’s
damages could be more than a fraction of the
vehicle’s price, see Gardynski-Leschuck v. Ford
Motor Co., 142 F.3d 955 (7th Cir. 1998), and
Chrysler did not allege that any of the cars cost
more than $75,000, the minimum amount in
controversy. 28 U.S.C. sec.1332(a). Unless at
least one of the representative plaintiffs could
recover more than $75,000 individually, the case
was not removable. See In re Brand Name
Prescription Drugs Antitrust Litigation, 123 F.3d
599, 607 (7th Cir. 1997). Cf. Stromberg Metal
Works, Inc. v. Press Mechanical, Inc., 77 F.3d
928 (7th Cir. 1996).

  The district court remanded the proceedings,
ruling that Chrysler had not established either
complete diversity of citizenship or the
jurisdictional stakes. 8 F. Supp. 2d 814 (N.D.
Ill. 1998). Chrysler asked the district court to
treat the Michigan plaintiffs as equivalent to
fraudulently joined defendants and to disregard
them for purposes of determining diversity. The
district court understood this as a request to
depart from Strawbridge v. Curtiss, 7 U.S. (3
Cranch) 267 (1806), and to replace complete
diversity with minimal diversity; the judge
declined, observing that each plaintiff had a
real, personal claim. Moreover, the judge
concluded, even with punitive damages added to
the loss caused by lousy paint, no plaintiff
could hope to recover more than $30,000 without
creating a ratio of punitive to actual damages so
high that it would become untenable. Indeed, for
any class member’s share of the damages to exceed
$75,000, compensatory damages would have to be
$30,000 apiece and if (as the judge thought) the
class has about 1,000 members, the aggregate
punitive award would have to exceed $45 million,
a sum the district judge thought impossibly high
for a dispute about defective paint. Cf. BMW of
North America, Inc. v. Gore, 517 U.S. 559 (1996).
Although review of remands based on lack of
federal jurisdiction is prohibited by 28 U.S.C.
sec.1447(d), see Gravitt v. Southwestern Bell
Telephone Co., 430 U.S. 723 (1977); In re Amoco
Petroleum Additives Co., 964 F.2d 706, 708 (7th
Cir. 1992), Chrysler not only appealed but also
sought a writ of mandamus. We dismissed the
appeal and denied the petition; the case returned
to state court.

  So what is the dispute doing here again? "An
order remanding the case may require payment of
just costs and any actual expenses, including
attorney fees, incurred as a result of the
removal." 28 U.S.C. sec.1447(c). The district
court awarded plaintiffs $7,500 as expenses
occasioned by the wrongful removal. That is an
independently appealable order, unaffected by
sec.1447(d). See LaMotte v. Roundy’s, Inc., 27
F.3d 314, 315 (7th Cir. 1994). Chrysler’s theme
is that because it removed the suit "in good
faith" it should not have been ordered to pay
plaintiffs’ legal expenses, even if removal was
improper. Chrysler also contends that a local
rule of the district court interfered with its
opportunity to demonstrate federal jurisdiction
and it insists that the award is too high because
the district court did not require plaintiffs’
counsel to document his hours and rates. But the
foundation of Chrysler’s argument--that
sec.1447(c) authorizes sanctions against
litigants that remove in "bad faith"--is unsound.
We held in Tenner v. Zurek, 168 F.3d 328, 329-30
(7th Cir. 1999), that sec.1447(c) is not a
sanctions rule; it is a fee-shifting statute,
entitling the district court to make whole the
victorious party. An opponent’s bad faith may
strengthen the position of a party that obtained
a remand, but it is not essential to an award,
any more than under the multitude of other fee-
shifting statutes.

  Chrysler contends that we should exercise de
novo review; this argument is incompatible with
many decisions requiring deferential review of
awards under both fee-shifting and sanctions
statutes. See, e.g., Cooter & Gell v. Hartmarx
Corp., 496 U.S. 384 (1990); Pierce v. Underwood,
487 U.S. 552 (1988); Mars Steel Corp. v.
Continental Bank N.A., 880 F.2d 928 (7th Cir.
1989) (en banc); Tenner, 168 F.3d at 329. Nothing
in the district court’s approach smacks of an
abuse of discretion; to the contrary, the judge
would have abused his discretion had he denied
the plaintiffs’ request for fees, because
Chrysler has behaved absurdly--not only
throughout this case, but also in other similar
suits, all of which Chrysler removed and all of
which have been remanded by federal judges across
the nation.

  Removal was unjustified under settled law. None
of the plaintiffs is apt to recover anything
close to $75,000, and Chrysler’s contention that
punitive damages should be aggregated for
purposes of determining the amount in controversy
clashes with established rules. Four of the named
plaintiffs hale from Michigan, so the litigants
are not completely diverse. Even if the
Michiganders were added to prevent removal, that
is their privilege; plaintiffs as masters of the
complaint may include (or omit) claims or parties
in order to determine the forum. Caterpillar Inc.
v. Williams, 482 U.S. 386, 392 (1987). Neither
sec.1332 nor any case of which we are aware
provides that defendants may discard plaintiffs
in order to make controversies removable. It is
enough that the claims be real, that the parties
not be nominal. See Howell v. Tribune
Entertainment Co., 106 F.3d 215, 218-19 (7th Cir.
1997); Poulos v. Naas Foods, Inc., 959 F.2d 69
(7th Cir. 1992); Matchett v. Wold, 818 F.2d 574
(7th Cir. 1987). The Michigan plaintiffs’ claims
are every bit as real as the Illinois plaintiffs’
claims--and no rule of law bars a class action
that includes representatives from other states.
Phillips Petroleum Co. v. Shutts, 472 U.S. 797
(1985).

  After the district court remanded the case,
Chrysler filed a frivolous appeal and a frivolous
petition for mandamus. On this appeal, which is
at least within our jurisdiction, Chrysler argued
for de novo review in the teeth of contrary
decisions by the Supreme Court and this court
(including one, Tenner, that deals directly with
sec.1447(c)), contended that a district court
local rule concerning the conduct of discovery
violates the tenth amendment (we’re not fooling,
Chrysler actually advances this argument), and
proceeded as if "bad faith" were vital. As we
have said, it is not essential--but almost every
step of Chrysler’s conduct throughout this
litigation has been in bad faith (objectively
understood to mean frivolous tactics and
arguments, see Lee v. Clinton, No. 99-3250 (7th
Cir. Apr. 10, 2000); In re TCI Ltd., 769 F.2d 441
(7th Cir. 1985)). None of Chrysler’s other
substantive arguments requires separate comment.

  According to Chrysler, an award of $7,500 is
too high, because not adequately documented. We
would have been inclined to hold the award too
low, had the plaintiffs filed a cross appeal, but
they did not. True enough, the plaintiffs did not
file the elaborate documentation required for
substantial awards calculated under the lodestar
method, but $7,500 is not a particularly large
sum in commercial litigation (we’re willing to
bet that it is much less than what Chrysler’s
lawyers charged their client for services in
connection with removal, which included extensive
briefing, interrogatories, and two requests for
appellate review). District judges have
discretion to tailor the documentation
requirement so that it is appropriate in light of
the stakes; otherwise the aggrieved parties might
spend more detailing their entitlements than they
receive under sec.1447(c). See Henry v.
Webermeier, 738 F.2d 188, 193 (7th Cir. 1984).
Whether or not a local rule of the Northern
District of Illinois calls for more documentation
as a norm, each judge may decide when strict
application of the local rules makes sense.
Chrysler points to cases in which the Northern
District of Illinois has demanded additional
documentation, and others in which we have
sustained district courts’ right to enforce their
local rules to the letter, but none in which we
have held that every district court must do this
on every occasion.

  Because sec.1447(c) is a fee-shifting statute,
the plaintiffs as prevailing parties are
presumptively entitled to recover the attorneys’
fees incurred in defending their award.
Commissioner of INS v. Jean, 496 U.S. 154 (1990).
It works much like the provisions in the Rules of
Civil Procedure requiring the party that
unsuccessfully opposes a discovery request to pay
the other side’s legal expenses. Rickels v. South
Bend, 33 F.3d 785 (7th Cir. 1994), holds that
Fed. R. Civ. P. 37(a)(4) is a fee-shifting rule,
and that the victor therefore is entitled to
recover fees on appeal. "The rationale of fee-
shifting rules is that the victor should be made
whole--should be as well off as if the opponent
had respected his legal rights in the first
place. This cannot be accomplished if the victor
must pay for the appeal out of his own pocket."
33 F.3d at 787 (emphasis in original). Section
1447(c) entitles plaintiffs to "just costs and
any actual expenses, including attorney fees,
incurred as a result of the removal"--and
plaintiffs’ expenses on appeal, no less than
their expenses in the district court, were
"incurred as a result of the removal."
Unjustified removal complicates and extends
litigation; the American Rule requires parties to
bear their expenses in one set of courts, but
when their adversary wrongfully drags them into
a second judicial system the loser must expect to
cover the incremental costs. Wisconsin v. Glick,
782 F.2d 670 (7th Cir. 1986). Cf. Continental Can
Co. v. Chicago Truck Drivers Pension Fund, 921
F.2d 126 (7th Cir. 1990). This is the second
appeal (plus a petition for mandamus) in
Chrysler’s never-say-die campaign, which appears
designed to increase its adversary’s expenses
(and thus discourage litigation) without regard
to the merits of plaintiffs’ position. An award
of fees for work on appeal will reduce the
effectiveness of that tactic. Any more in the
same vein from Chrysler will lead to punitive
sanctions on top of the fees.

  The judgment is affirmed, with appellees to
recover costs and other expenses (including
attorneys’ fees). Plaintiffs have 14 days to file
a statement of the reasonable costs, expenses,
and fees incurred on this appeal.